ACCEPTED
                                                                                         03-14-00267-CV
                                                                                                 6041222
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    7/13/2015 3:07:07 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                                NO.03-14-00267-CV

                               In the Court of Appeals                 RECEIVED IN
                       for the Third Judicial District of Texas   3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                       at Austin                  7/13/2015 3:07:07 PM
                                                                    JEFFREY D. KYLE
                                                                          Clerk
                            DAISY WANDA GARCIA,
                              Appellant/Defendant,

                                          v.

                        THOMAS LEE BAUMGARTEN,
                             Ap pellee/Plain tiff.


                    Appeal from the 201 st Judicial District Court
                                Travis County, Texas
                     Trial Court Cause No. D-I-GN-12-002429


              APPELLEE'S NOTICE OF SALE OF PROPERTY


      The trial court's April 18,2014 Summary Judgment that is the subject of this

appeal ordered that the parties sell the property at issue in the underlying litigation

(the "Exposition Property"). CR 666-69. Enforcement of the trial court's April 18,

2014 Summary Judgment has never been stayed and Appellant Daisy Wanda

Garcia never posted a supersedeas bond.

      Consequently, the Exposition Property was sold to a third-party on July 2,

2015. A certified copy of the deed conveying the Exposition Property is attached




                                          - 1-
to the Affidavit of Nicholas P. Laurent. See Exhibit A, Affidavit of Nicholas P.

Laurent and Exhibit A-I, Certified copy of deed.

      Appellee Thomas Lee Baumgarten files this notice because the conveyance

of the Exposition Property may moot some of the issues currently being considered

by the Court.

                                      PRAYER

      Appellee Thomas Lee Baumgarten respectfully prays that the Court affirm

the trial court's April 18, 2014 Summary Judgment and grant him all other relief to

which he may show himself entitled.

                                       Respectfully submitted,

                                       Nicholas P. Laurent
                                       State Bar No. 24065591
                                       Raymond E. White
                                       State Bar No. 21321950
                                       MCGINNIS,   LOCHRIDGE     & KILGORE, L.L.P.
                                       600 Congress Avenue, Suite 2100
                                       Austin, Texas 78701
                                       (512) 495-6000
                                       (512) 495-6093 FAX
                                       nlaurent@mcginnislaw.com
                                       rwhite@mcginnislaw.com

                                       By: lsi Nicholas P. Laurent
                                             Nicholas P. Laurent

                                       ATTORNEYS FOR APPELLEE
                                       THOMAS LEE BAUMGARTEN




                                        -2 -
                         CERTIFICATE OF SERVICE

       I certify that a true and complete copy of the above and foregoing Appellee's
Notice of Sale of Property was sent by electronic mail and certified mail, return
receipt requested on this the 13th day of July, 2015 to the following:

Mr. Stephen Casey
Casey Law Office, P.C.
595 Round Rock West Drive, Suite 102
Round Rock, Texas 78681
(512) 257-1324
(512) 853-4098 (fax)
info@caseylawoffice.us

ATTORNEYS FOR APPELLANT
DAISY WANDA GARCIA

                                          /s/ Nicholas P. Laurent
                                          Nicholas P. Laurent




                                        -3-
                                NO.03-14-00267-CV

                               In the Court of Appeals
                       for the Third Judicial District of Texas
                                       at Austin


                            DAISY WANDA GARCIA,
                              Appellant/Defendant,

                                          v.

                        THOMAS LEE BAUMGARTEN,
                             Appellee/Plaintiff.


                    Appeal from the 201 st Judicial District Court
                                Travis County, Texas
                     Trial Court Cause No. D-I-GN-12-002429


                   AFFIDAVIT OF NICHOLAS P. LAURENT

STATE OF TEXAS                   §
                                 §
COUNTY OF TRAVIS                 §

      I, Nicholas P. Laurent, being duly sworn state as follows:

      "My name is Nicholas P. Laurent.         I am an attorney in Austin, Texas and I

am counsel of record for Appellee in this lawsuit. I am over eighteen (18) years of

age, am of sound mind, have never been convicted of a felony, and I am fully

capable and competent to testify to and have personal knowledge of the matters

stated in this affidavit.    Unless otherwise     indicated,   every statement of fact

contained herein is true and correct.                                             EXHIBIT

                                                                                 A
      "Attached hereto as Exhibit A-I is a true and correct copy of a Warranty

Deed that was executed by Appellee Paul Jennings Baumgarten, as independent

executor of the Estate of Thomas Lee Baumgarten, deceased, and Appellant Daisy

Wanda Garcia conveying the property at issue in the underlying litigation located

at 1901 Exposition Blvd., Austin, Texas 78703, more particularly described as

follows:

      The south 70 feet of Lot 11, Block 18, Westfield A, a subdivision in
      Travis County, Texas, according to the map recorded in Volume 3,
      Page 107, Map Records, Travis County, Texas.

      "The deed is recorded as Instrument Number 2015105083 in the official

Travis County, Texas land records.

      "Further affiant sayeth not."



                                      Nicholas P. Laurent


       SWORN TO and SUBSCRIBED before me by Nicholas P. Laurent on this
the 13th day of July, 2015.


(Personalized Seal)

                                         .ELECTRONICALLY           RECORDED                     2015105083
                                      TRV         4        PGS

 NOTICE OF CONFIDENTIALITY    RIGHTS:   IF YOU ARE A NATURAL PERSON, YOU
 MA Y REMOVE OR STRIKE ANY OR ALL OF THE FOLLOWING      INFORMATION FROM
 ANY INSTRUMENT  THAT TRANSFERS    AN INTEREST IN REAL PROPERTY BEFORE IT
 IS FILED FOR RECORD    IN THE PUBLIC RECORDS:      YOUR SOCIAL SECURITY
 NUMBER OR YOUR DRIVER'S LICENSE NUMBER.

                                              WARRANTY       DEED

 Date:

 Grantor:       DAISY WANDA GARCIA AND PAUL JENNINGS BAUMGARTEN, INDEPENDENT
                EXECUTOR OF THE ESTATE OF THOMAS L. BAUMGARTEN, DECEASED

 Grantor's     Mailing Address:       I r- ~wyv&          {irk     {d' IT-P ~I~;t~    77:3 7'1

 Grantees:        RMD,INC.

 Grantee's   Mailing Address:       1901 Exposition, Austin, TX 78703

 Consideration:

        Cash and other good and valuable consideration,         the acceptance of which is bereby
acknowledged by the signature of Grantor below. There is no lien, either expressed or implied, created
by the exchange of property. Any such lien is waived and released by Grantor.

 Property (including     any improvements):

The south 70 feet of Lot 11, Block 18, Westfield A, a subdivision in Travis County, Texas,
according to the map recorded in Volume 3, Page 107, Map Records, Travis County, Texas.

Reservations      from Conveyance:

         None

Exceptions      to Conveyance     and Warranty:

         None

        Grantor, for the Consideration     and subject to the Reservations from Conveyance and the
Exceptions to Conveyance and Warranty, grants, sells, and conveys to Grantee the Property, together
with all and singular the rights and appurtenances thereto in any way belonging, to have and to hold it to
Grantee and Grantee's heirs, successors, and assigns forever. Grantor binds Grantor and Grantor's heirs
and successors to warrant and forever defend all and singular the Property to Grantee and Grantee's
heirs, successors, and assigns against every person whomsoever lawfully claiming or to claim the same
or any part thereof, except as to the Reservations from Conveyance and the Exceptions to Conveyance
and Warranty.
        When the context requires, singular nouns and pronouns include the plural.


                                                 GRANTOR                   __

                                            ~r   C;'''"''\ ,;L~   -,                         ~'
                                           "..Y~1S¥~,®\ GARCL~===
                                                 GRAN-coR--~
                                                 EST'A1E OF THOMAS L. BAUMGARTEN,
                                                 DECEASED


                                                 PAUL JENNINGS        BAUMGARTEN,       fNDEPENDENT
                                                 EXECUTOR
State of Texas
County of      hall;'     5

       I,      \/1'CJ(;        Ah~4e}A                         ,aNoiaryPublicfortheStateof
Texas, do hereby certify that DArSY WANDA GARCIA, personally appeared before me on this day
and acknowledged the due execution of the foregoing instrument




State of Texas
County of~~~               ~        _

        I,                                                        ,a Notary Public for the State of
Texas, do hereby certify that PAUL JENNINGS BAUMGARTEN, INDEPENDENT EXECUTOR for
Grantor, personally appeared before me on this day and acknowledged the due execution of the
foregoing instrument.

       Witness my hand and official seal, this               day of                  2015,



                                                 Notary Public, State of Texas




                                                     2
           When tile context requires, singular nouns and pronouns                            include the plural.


                                                                     GRANTOR


                                                                     DAISY WANDA GARCIA




State of Texas
County of_~_~~                                     _

       I,                                                       , a Notary Public for the State of
Texas, do hereby certify that DAISY WANDA GARCIA, personally appeared before me on this day
and acknowledged the due execution of the foregoing Instrument.

           Witness my hand and official seal, this                                     day of                          2015.


                                                                     Notary Public, State of Texas


State ofTexa~ L.--        . «:
County of    II vLI,t"'(' \ ./

        I, -,-:-I\j-,\,-(\.-:.-Vl-,-:-:S._C...,..'_\,"",~,-.-,·\""r-,~,::::-:'::-c" ~:-:7~:-:::-:-:::-:-=::::::-::-' a Notary Public for the State of
Texas, do hereby certify that PAUL JENNJNG'                                                      AUMGARTEN, INDEPENDENT EXECUTOR for
Grantor, personally appeared before me on this day and acknowledged the due execution of tile
foregoing instrument.

           Witness my hand and official seal, this                      g:p+          tdr;y   ~f_."I-':'-=~+-

                                                               ~~
                                                                     Notary Public, State of Texas

AFTER RECORDING                   RETURN          TO:


                                                                                                                             MARISA K KIRKSEY
                                                                                                                           My Commission ExpIres
                                                                            2                                                    August 2, 2017




                                                                                                                                                        fJjJ'
    FILED AND RECORDED
  OFFICIAL PUBLIC RECORDS



DANA DEBEAUVOIR, COUNTY CLERK
    TRAVIS COUNTY; TEXAS '
     July 02 2015 03:49 PM
          FEE: $ 38_00       2015105083